Citation Nr: 1826341	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  11-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 (diabetes).

3.  Entitlement to an initial rating in excess of 10 percent for hypertensive heart disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to November 1972 with service in the Republic of Vietnam earning the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 and January 2017 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in November 2017.   

The Veteran testified at the hearing that he cannot work because of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that during the appeal period, the RO proposed to sever service connection for hypertensive heart disease, claimed as ischemic heart disease.  See July 2017 Notice.  To date, it does not appear that service connection for hypertensive heart disease has been severed or that any additional action has been taken on this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).
The issues of entitlement to an initial rating for PTSD in excess of 70 percent, an initial rating for heart disease in excess of 10 percent and a rating in excess of 20 percent for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective relationships and suicidal ideation.

2.  Throughout the appeal period the Veteran has not been able to obtain or maintain substantially gainful employment due to his service-connected diabetes and PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for PTSD 

The Veteran seeks an initial disability rating in excess of 50 percent for PTSD throughout the appeal period.  He reports that his PTSD has been productive of suicidal ideation.   The Board finds that an initial rating of at least 70 percent is warranted.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of symptoms and the extent to which they cause occupational and social impairment.  See Bankhead v. Shulkin, 29 Vet. App. 10, 18 (2017); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  As is relevant here, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

Considering the frequency, severity, and duration of the Veteran's psychiatric symptoms, the evidence shows that his adjustment disorder has approximated the criteria for a 70 percent rating for the entire appeal period.  During this time, the Veteran's symptomatology has been primarily marked by depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective relationships, suicidal ideation.  See August 2010 and March 2016 VA Examination Reports.  Significantly, the Veteran reported ongoing suicidal ideation throughout the appeal period.  See id; see also November 2017 Hr'g Tr. at 12.  The U.S. Court of Appeals for Veterans Claims has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead, 29 Vet. App. at 19 (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas").  Thus, the Board finds that the preponderance of the evidence supports a 70 percent rating for the Veteran's service-connected PTSD throughout the appeal period.

Entitlement to a TDIU

The Board also finds that the Veteran's service-connected PTSD and diabetes have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board has grants the Veteran a 70 percent disability rating for his PTSD throughout the appeal period.  Additionally, the Veteran has been in receipt of a 20 percent rating for diabetes and a 10 percent rating for hypertensive heart disease.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.  See 38 C.F.R. § 4.25.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected PTSD and diabetes render him unable to secure or follow substantially gainful employment.  The Veteran reported that he did not finish high school, dropping out to serve in the military.  After service, he worked in a foundry.  The Veteran last worked in November 1999.  See November 2017 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.   The Veteran reports that all of the positions he held after his separation from service were physically demanding, and that he would be unable to work in a substantially similar occupation due to his diabetes.  See November 2017 Hr'g Tr. at 18.  His son testified that because of his blood sugar problems, the Veteran suffers from fatigue and will often fall asleep while sitting.  See November 2017 Hr'g Tr. at 19.  Additionally, the Board notes that during the appeal period, the Veteran's service-connected PTSD has caused him to experience chronic sleep impairment, social isolation, irritability, depression, anxiety, suspiciousness and difficulty in establishing and maintaining effective relationships.  The Veteran reports that he isolates himself from others by choice.  The Board finds that these symptoms hinder his ability to interact effectively with coworkers or supervisors.  Thus, as the evidence of record shows that the Veteran's functional impairment caused by his diabetes and psychiatric disabilities will prevent him from working in the types of positions he previously held and in sedentary employment, the Board finds that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.  

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.



REMAND

At the November 2017 hearing, the Veteran reported that his service-connected disabilities have worsened, and that his current chronic kidney disease may be due to his service-connected diabetes.  As such, the remaining issues are remanded to provide the Veteran with new VA examinations and to obtain any outstanding medical records, including any Social Security Disability records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his psychiatric, heart and diabetes disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

With regard to diabetes, the examiner should address whether the Veteran has any associated complications.  The examiner should specifically address whether the Veteran's chronic kidney disease is at least as likely as not caused or aggravated by diabetes.

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


